FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 21, 2020

                                      No. 04-20-00465-CV

                         AMMONITE OIL & GAS CORPORATION,
                                     Appellant

                                                 v.

                          RAILROAD COMMISSION OF TEXAS,
                                     Appellee

                 From the 36th Judicial District Court, McMullen County, Texas
                               Trial Court No. M-18-0003-CV-A
                         Honorable Janna K. Whatley, Judge Presiding


                                         ORDER
         On October 20, 2020, we ordered appellant to file a response showing cause why this
appeal should not be dismissed for lack of jurisdiction because of an untimely notice of appeal.
On October 21, 2020, appellant filed a response stating it had timely filed a motion for new trial
that extended its appellate deadlines. See TEX. R. APP. P. 26.1(a). On October 22, 2020, the
district clerk filed a supplemental clerk’s record containing the motion for new trial. As a result,
we retain this appeal on our docket. Because the appellate record is now complete, appellant’s
brief is due by November 20, 2020.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court